LOAN AGREEMENT BETWEEN DELMARVA POWER & LIGHT COMPANY, as Borrower and THE BANK OF NOVA SCOTIA, as Lender Dated as of March 20, 2008 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 1.1 Definitions 1 1.2 Interpretation 8 1.3 Accounting 8 ARTICLE II THE LOAN 9 2.1 Commitment 9 2.2 Required Payments; Termination 9 2.3 [Intentionally Omitted] 9 2.4 Type of Loan 9 2.5 [Intentionally Omitted] 9 2.6 Minimum Amount of Each Loan 9 2.7 Prepayments 9 2.8 Method of Selecting Types and Interest Periods for the Loan 9 2.9 Conversion and Continuation of the Outstanding Loan 10 2.10 Changes in Interest Rate, etc. 10 2.11 Rates Applicable After Default 10 2.12 Method of Payment 11 2.13 Evidence of Indebtedness 11 2.14 Telephonic Notices 11 2.15 Interest Payment Dates; Interest and Fee Basis 11 ARTICLE III YIELD PROTECTION; TAXES 12 3.1 Yield Protection 12 3.2 Changes in Capital Adequacy Regulations 12 3.3 Availability of Type of Loan 13 3.4 Funding Indemnification 13 3.5 Taxes 13 3.6 Mitigation of Circumstances; Lender Statements; Survival of Indemnity 14 ARTICLE IV CONDITIONS PRECEDENT 15 4.1 Conditions Precedent to Closing and Borrowing 15 ARTICLE V REPRESENTATIONS AND WARRANTIES 16 5.1 Existence and Standing 16 -i- TABLE OF CONTENTS (continued) Page 5.2 Authorization and Validity 16 5.3 No Conflict; Government Consent 16 5.4 Financial Statements 16 5.5 No Material Adverse Change 16 5.6 Taxes 17 5.7 Litigation and Contingent Obligations 17 5.8 Significant Subsidiaries 17 5.9 ERISA 17 5.10 Accuracy of Information 17 5.11 Regulation U 17 5.12 Material Agreements 17 5.13 Compliance With Laws 17 5.14 Plan Assets; Prohibited Transactions 17 5.15 Environmental Matters 17 5.16 Investment Company Act 18 5.17 [Intentionally Omitted] 18 5.18 Insurance 18 5.19 No Default 18 5.20 Ownership of Properties 18 5.21 OFAC 18 ARTICLE VI COVENANTS 18 6.1 Financial Reporting 18 6.2 Use of Proceeds 20 6.3 Notice of Default 20 6.4 Conduct of Business 20 6.5 Taxes 20 6.6 Insurance 21 6.7 Compliance with Laws 21 6.8 Maintenance of Properties 21 6.9 Inspection 21 6.10 Merger 21 6.11 Sales of Assets 21 -ii- TABLE OF CONTENTS (continued) Page 6.12 Liens 22 6.13 Leverage Ratio 23 ARTICLE VII DEFAULTS 24 7.1 Representation or Warranty 24 7.2 Nonpayment 24 7.3 Certain Covenant Breaches 24 7.4 Other Breaches 24 7.5 Cross Default 24 7.6 Voluntary Bankruptcy, etc. 24 7.7 Involuntary Bankruptcy, etc. 25 7.8 Seizure of Property, etc. 25 7.9 Judgments 25 7.10 ERISA 25 7.11 Unenforceability of Loan Documents 25 7.12 Change in Control 25 ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES 26 8.1 Acceleration 26 8.2 Amendments 26 8.3 Preservation of Rights 26 ARTICLE IX GENERAL PROVISIONS 26 9.1 Survival of Representations 26 9.2 Governmental Regulation 27 9.3 Headings 27 9.4 Entire Agreement 27 9.5 Several Obligations; Benefits of this Agreement 27 9.6 Expenses; Indemnification 27 9.7 [Intentionally Omitted] 27 9.8 [Intentionally Omitted] 27 9.9 Severability of Provisions 27 9.10 Nonliability of Lender 28 9.11 Limited Disclosure 28 9.12 Nonreliance 28 -iii- TABLE OF CONTENTS (continued) Page 9.13 [Intentionally Omitted] 28 9.14 USA Patriot Act Notification 28 ARTICLE X [INTENTIONALLY OMITTED] 29 ARTICLE XI SETOFF 29 ARTICLE XII BENEFIT OF AGREEMENT: ASSIGNMENTS: PARTICIPATIONS 29 12.1 Successors and Assigns 29 12.2 Participations 30 12.3 Assignments 30 12.4 Dissemination of Information 31 12.5 [Intentionally Omitted] 31 12.6 Tax Treatment 31 ARTICLE XIII NOTICES 31 ARTICLE XIV COUNTERPARTS 31 ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL 32 15.1 CHOICE OF LAW 32 15.2 CONSENT TO JURISDICTION 32 15.3 WAIVER OF JURY TRIAL 32 -iv- EXHIBITS EXHIBIT A PRICING SCHEDULE EXHIBIT B COMPLIANCE CERTIFICATE EXHIBIT C ASSIGNMENT AGREEMENT EXHIBIT D NOTE EXHIBIT E-1 FORM OF OPINION OF IN-HOUSE COUNSEL OF BORROWER EXHIBIT E-2 FORM OF OPINION OF COVINGTON & BURLING LLP SCHEDULES SCHEDULE 1 LIENS -v- LOAN AGREEMENT This LOAN AGREEMENT, dated as of March 20, 2008, is between Delmarva Power & Light
